                                                                                                                          1   Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                          2   Stacy H. Rubin
                                                                                                                              Nevada Bar No. 9298
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          6   rubins@ballardspahr.com
                                                                                                                          7   Attorneys for Plaintiff JPMorgan
                                                                                                                              Chase Bank, N.A.
                                                                                                                          8
                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                                 DISTRICT OF NEVADA
                                                                                                                         10

                                                                                                                         11   JPMORGAN CHASE BANK, N.A.,                     Case No. 2:17-cv-01928-RFB-NJK
                                                                                                                         12                         Plaintiff,               ORDER DISCHARGING AND
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                             RELEASING SECURITY COSTS
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              vs.
BALLARD SPAHR LLP




                                                                                                                         14   TERRAFIRMA VENTURE LLC, a Nevada
                                                                                                                              limited liability company; AZURE
                                                                                                                         15   ESTATES OWNERS ASSOCIATION, a
                                                                                                                              Nevada non-profit corporation;
                                                                                                                         16   ADRIENNE LOVE, an individual,
                                                                                                                         17                         Defendants.
                                                                                                                         18

                                                                                                                         19          Pursuant to the Order dismissing this case on August 21, 2018 (ECF No. 40), it
                                                                                                                         20   is hereby ordered that the $500 in security costs posted by JPMorgan Chase Bank,
                                                                                                                         21   N.A., on September 15, 2017 (ECF No. 18) shall be discharged and released to the
                                                                                                                         22   Ballard Spahr LLP Trust Account.
                                                                                                                         23
                                                                                                                                                                       IT IS SO ORDERED.
                                                                                                                         24
                                                                                                                         25                                            ___________________________________
                                                                                                                                                                       U.S. DISTRICT/MAGISTRATE JUDGE
                                                                                                                         26
                                                                                                                                                                               November 7, 2018.
                                                                                                                                                                       DATED: __________________________
                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         1
                                                                                                                              DMWEST #18161157 v1
